UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 03-6909



In Re: GREGORY TODD HARRELL,

                                                         Petitioner.



          On Petition for Writ of Mandamus.   (CR-94-37)


Submitted:   August 5, 2003             Decided:   September 8, 2003


Before MOTZ, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gregory Todd Harrell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory      Todd   Harrell   petitions    for    a    writ   of   mandamus,

alleging the district court has unduly delayed acting on his Fed.

R. Civ. P. 60(b) motion.           He seeks an order from this court

directing   the    district   court   to    act.      The   documents    Harrell

submitted with his petition indicate, however, that he has not

properly filed his motion in the district court, as he mailed the

motion to an incorrect address.*           Harrell has therefore failed to

demonstrate that he is entitled to the relief sought. Accordingly,

we deny the mandamus petition.             We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                               PETITION DENIED




     *
       The mailing address for the district court is Post Office
Box 1234, Roanoke, Virginia, 24006.


                                      2